Citation Nr: 1037927	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

What evaluation is warranted for asbestosis from June 27, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1972. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues of entitlement to service connection for a 
heart disorder secondary to service-connected 
disabilities, entitlement to increased ratings for 
thoracic and lumbar disabilities, and entitlement to a 
total disability rating based on individual 
unemployability have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2010 informal hearing presentation, the Veteran's 
representative asserted that his asbestosis has worsened since 
his last VA examination in July 2006.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and a veteran's contention that the pertinent 
disability had increased in severity).   Therefore, another VA 
examination is warranted.

The RO last asked the Veteran to identify all pertinent treatment 
in a September 2006 correspondence.  Given the passage of time, 
the RO should afford the appellant another opportunity to 
identify treatment.

The Veteran has received treatment from the VA medical centers in 
Syracuse, Rome, and Watertown, New York.  The RO last obtained 
records from these facilities in December 2006.  Although the 
representative in 2007 submitted additional records from those 
facilities since December 2006, the RO must obtain all pertinent 
records since December 2006 from those facilities.  

Finally, statements dated in 2006 indicate that Dr. Williams has 
continued to treat the Veteran since he filed his claim in June 
2005.  Dr. Williams last submitted records in September 2005.  
The RO should attempt to obtain all records from Dr. Williams 
since June 2005.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment pertaining to care for his 
asbestosis since September 2006.  The RO 
should then obtain all identified records.  
In particular, the RO should secure all 
pertinent records from the VA medical 
facilities in Syracuse, Rome, and Watertown, 
New York, since December 2006; and all 
pertinent records from Dr. Williams since 
September 2005.  All records received must be 
associated with the appellant's VA claims 
folder.  If the RO cannot locate any 
identified Federal records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain 
those government records would be futile.  
The RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claims.  The claimant must then be given 
an opportunity to respond.
 
2.  Thereafter, the Veteran should be 
afforded a VA pulmonary examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating respiratory disabilities, the 
examiner is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to asbestosis.  A 
complete rationale for any opinion offered 
must be provided.  The VA examiner must 
append a copy of his or her curriculum vitae 
to the examination report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the benefit is not 
granted, the appellant and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



